Citation Nr: 1538830	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  07-37 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder and anxiety disorder.


REPRESENTATION

Veteran represented by:	Tara R. Goffney, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1978 to June 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that she has a current acquired psychiatric disorder, to include PTSD, major depressive disorder, and anxiety disorder, as a result of sexual assault during active duty service or, alternatively, that an acquired psychiatric disorder pre-existed and was aggravated by active duty service.  The Veteran underwent VA examination in connection with her claim in January 2011.  Upon review, the Board finds the January 2011 VA examination and report inadequate for purposes of determining service connection.  The examiner opined that there were not significant findings to support a finding that the Veteran's current symptoms were due to military sexual trauma.  The examiner also opined that the Veteran had posttraumatic stress symptoms tied to a history of multiple traumatic events, include pre- and post-military trauma, and that it therefore appeared less likely as not that any alleged traumatic event occurring during military service permanently aggravated her major depression, anxiety disorder, or chronic PTSD symptoms.  However, this is not the correct standard for addressing aggravation of a pre-existing condition; rather, the VA examiner should have determined whether it was clear and unmistakable that any current acquired psychiatric disorder pre-existed and was clearly and unmistakably not aggravated by a period of active duty service.  See Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004).  Additionally, the examiner did not provide a sufficient rationale for the opinions stated.  As such, the Board finds remand is warranted in order to obtain an additional examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

With respect to the examination, the Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in May 2011 and, therefore, this claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claims of service connection for PTSD and for an acquired psychiatric condition other than PTSD must also be considered using the DSM-IV criteria.

Additionally, as it appears that the Veteran may receive continuous treatment through VA, the Board finds the RO should obtain all VA treatment records dated from August 2010 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from August 2010 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and her representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Then, schedule the Veteran for another VA examination to determine the current nature and etiology of any acquired psychiatric disorder, to include PTSD, major depressive disorder, and anxiety disorder.  If necessary, schedule separate examinations to address PTSD and acquired psychiatric disorders other than PTSD.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment and personnel records, private treatment records, VA examination report and treatment records, Social Security Administration records, and with consideration of the Veteran's lay statements regarding her symptoms and their onset, the examiner should provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that any acquired psychiatric disorder, to include PTSD, major depressive disorder, and anxiety disorder, pre-existed the Veteran's active duty service.  If it is found that an acquired psychiatric disorder pre-existed active duty service, the examiner should specify the evidence upon which this opinion is based.  If an acquired psychiatric disorder clearly and unmistakably pre-existed service, the examiner is asked to determine whether it worsened in service.  If it worsened in service, the examiner should also provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that an acquired psychiatric disorder was not aggravated during the Veteran's active duty service, to include by military sexual trauma as credibly described by the Veteran, and the examiner should identify the evidence upon which this opinion is based.  The examiner should address all diagnoses of record.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  In other words, it is clear and unmistakable that any worsening was due to the natural progression of the disability.

If the Veteran did not have an acquired psychiatric disorder that clearly and unmistakably pre-existed service or that was not clearly and unmistakably aggravated by service, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disorder, to include PTSD, major depressive disorder, and anxiety disorder, began in service, was caused by service, or is otherwise related to service, to include as due to military sexual trauma as credibly described by the Veteran.  The examiner should address all diagnoses of record.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  After all development has been completed, re-adjudicate the claims of entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder and anxiety disorder.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and her representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




